      Case 4:21-cv-00330 Document 39 Filed on 03/19/21 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                     March 19, 2021
                         UNITED STATES DISTRICT COURT
                                                                                   Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

IFONE NEDA INTERNET SERVICE,                   §
INC., et al,                                   §
                                               §
         Plaintiffs,                           §
VS.                                            § CIVIL ACTION NO. 4:21-CV-0330
                                               §
ARMY & AIR FORCE EXCHANGE                      §
SERVICE, et al,                                §
                                               §
         Defendants.                           §

                       ORDER FOR EXPEDITED RESPONSE AND
                              NOTICE OF SETTING

       Plaintiffs have filed a Motion for Leave to File an Amended Complaint. (Docs. 36, 37.)

Any Defendants opposed to the motion should file a response no later than Wednesday, March

24 at 5:00 p.m. This case is set for a telephonic status conference on Friday, March 26 at 2:00

p.m. Parties may attend by calling the Court’s dial-in number at (713) 250-5238. The Conference

ID is 45238, and the Passcode is 13579.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas, on March 19, 2021.




                                           KEITH P. ELLISON
                                           UNITED STATES DISTRICT JUDGE
